Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 9-29-22 have been fully considered but they are not persuasive. Previously used references in the NON-FINAL filed 6-30-22 teach the newly added amendments. Applicant’s amendments basically claim updating the VR representation as the posture of the user changes before and after force application. In the combination of Yu, Lim and Nagarajan, the user walks through simulated water with different forces applied to the resistance device. Gait/posture changes are updated to the VR display as the user progresses through environment conditions (ie. hills and water). This is common in the art, such as gaming environments where the user can jump, squat, crawl and kneel down. See rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 4, 6-7, 9, 11, 14, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20190361527 A1) in view of Lim (US 20190046078 A1) in view of Nagarajan (US 9782322 B2).

Regarding claim 1, Yu teaches a method of operating a wearable device, the method comprising: receiving, from a virtual reality (VR) device, control information corresponding to a VR walking environment (e.g. In a case that the wearable device is coupled to the terminal device for generating a virtual scene, the detection mechanism may be configured to detect the current operating state of the device body and send a detection result to the terminal device- para. 47-48); determining force output information based on the control information (e.g. sends the control signal carrying the target resistance parameter to the resistance adjusting mechanism to adjust the resistance parameter of the device body in the working state to be the target resistance parameter- para. 48-49); and outputting force to a user based on the force output information (e.g. determining the target resistance parameter matched with the environmental information in the virtual scene generated by the terminal device may be carried out by the controller of the wearable device. For example, the terminal device for generating the virtual scene may acquire the environmental information in the virtual scene in a real-time manner or at a preset time interval, and send the environmental information in the virtual scene to the wearable device. The controller of the wearable device may determine the target resistance parameter corresponding to the received environmental information according to the preset corresponding relationships between the environmental information and the resistance parameter- para. 50); obtaining, using a first sensor, pose information indicating a posture of the user after application of the force to the user; and transmitting the pose information to the VR device after applying the force to the user such that the posture of the user receiving the outputted force is represented as visual feedback to the user in the VR walking environment (e.g. the controller is further configured to determine whether the current operating state of the device body is the working state or a non-working state, and in a case that the device body is in the working state, determine a target resistance parameter matched with the environmental information in the virtual scene and send the control signal including the target resistance parameter to the resistance adjusting mechanism (para. 9, 11 and 16-18, 47). It would be inherent for the display to update as the user walks through the virtual environment. As the user meets environmental challenges (ie. hills and water), the force would dynamically update as the virtual scene updates.
Yu fails to teach wherein the receiving of the control information includes receiving parameters including a first gain set in the VR walking environment; wherein the posture of the user after application of the force to the user is represented differently from a posture of the user before application of the force to the user in the VR walking environment.
In the same field of walking devices, Lim teaches wherein the receiving of the control information includes receiving parameters including a first gain set in the VR walking environment (e.g. defining a state variable based on a result obtained by measuring a gait motion of a user; and generating a torque profile based on the state variable, a gain and a delay such that the torque profile assists the gait motion or resists the gait motion based on the gain- para. 7); wherein the posture of the user after application of the force to the user is represented differently from a posture of the user before application of the force to the user in the VR walking environment (fig. 9A, para. 95-96 and 141-142). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use walking assist devices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Yu with the features of assistive force as taught by Lim. It would be inherent for the posture position to change as the user is walking through the environment with changes  in gait and velocity. The motivation would have been to assist a patient who has a difficulty in walking (para. 72).
Yu as modified by Lim fails to teach in relation to water.
In the same field of force feedback devices, Nagarajan teaches in relation to water (e.g. resistive exoskeletons that may be used in rehabilitation applications for resistance training, and may be used by non-pathological humans for physical exercises and muscle building. Embodiments of the control design framework may allow a single exoskeleton device to emulate different physical training conditions with increased weight, increased damping (walking in sand or water), increased stiffness (walking uphill), and any combinations thereof- para. 22). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use force feedback devices. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Yu as modified by Lim with the features of increased damping and water simulations taught by Nagarajan. The motivation would have been to emulate different physical training conditions (para. 22).
Regarding claim 4, see the rejection of claim 1 above. Yu as modified by Lim and Nagarajan further teach(es) wherein the receiving of the control information comprises: receiving a gradient from the VR device, when the VR walking environment includes a walking path having the gradient (e.g. road surface gradient information…the user may obtain walking experiences in different virtual scenes, which are close to reality - Yu: para. 17, 34 and 49). Applicant’s specification gives no limiting definition of “walking path”. In a broadest reasonable interpretation, a “road” reads on “walking path”.
Regarding claim 6, see the rejection of claim 4 above. Yu as modified by Lim and Nagarajan further teach(es) wherein the determining of the force output information comprises: determining a second gain based on the gradient (Yu: para. 16; and Lim: para. 7, 10, 149 and fig. 12). The gain and torque response of Lim changes during an uphill to downhill transition, which reads on “second gain based on the gradient”.
Regarding claim 7, see the rejection of claim 6 above. Yu as modified by Lim and Nagarajan further teach(es) wherein the determining of the second gain comprises: determining the second gain as a negative gain, when the gradient has a positive value; and determining the second gain as a positive gain, when the gradient has a negative value (e.g. defining a state variable based on a result obtained by measuring a gait motion of a user; and generating a torque profile based on the state variable, a gain and a delay such that the torque profile assists the gait motion or resists the gait motion based on the gain- Lim: para. 7, 10, 149 and fig. 12 and Yu: (para. 48-49). Yu teaches gradient information and pressure sensor thresholds and Lim teaches a state variable with gain adjusted torque; both teach force feedback to a wearable device. A gradient sensing information would inherently include some sort of value from a sensor to indicate a positive detection of a gradient. A positive or negative value adjustment (based on uphill and downhill walking) to the wearable device would be obvious to one skilled since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
Regarding claim 9, see the rejection of claim 1above. Yu as modified by Lim and Nagarajan further teach(es) wherein the determining of the force output information comprises: determining the force output information using the first gain and a delay that delays an output timing of the force feedback (e.g. defining a state variable based on a result obtained by measuring a gait motion of a user; and generating a torque profile based on the state variable, a gain and a delay such that the torque profile assists the gait motion or resists the gait motion based on the gain- para. 7).
Claim(s) 11 and 14 recite(s) similar limitations as claim(s) 1-4  above, but in device form. Therefore, the same rationale used in regards to claim(s) 1-4 is/are incorporated herein. Furthermore, Yu teaches a device to carry out the invention (figs. 1-3).
Claim(s) 16-17 recite(s) similar limitations as claim(s) 5-7 above, but in device form. Therefore, the same rationale used in regards to claim(s) 5-7 is/are incorporated herein. Furthermore, Yu teaches a device to carry out the invention (figs. 1-3).
Claim(s) 19 recite(s) similar limitations as claim(s) 9 above, but in device form. Therefore, the same rationale used in regards to claim(s) 9 is/are incorporated herein. Furthermore, Yu teaches a device to carry out the invention (figs. 1-3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540. The examiner can normally be reached M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TODD BUTTRAM
Primary Examiner
Art Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613